DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus comprising elements being configured as recited in the claims.  Specifically, none of the prior art or combinations thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
For claim 2, the prior art fails to teach:
the current computation circuitry is configured to determine the first phase current, the second phase current, and the third phase current by applying an inverse Clarke transform to the output of the first current sensor and the output of the second current sensor.
For claim 5, the prior art fails to teach:
the first current sensor comprises a turns ratio of 2:1:1 with respect to the first conductor, second conductor and the third conductor.
For claim 7, the prior art fails to teach:
the second current sensor comprises a turns ratio of 1:1 with respect to the second conductor and the third conductor.
For claim 9, the prior art fails to teach:
the first current sensor comprises a turns ratio of 1:1:1 with respect to the first conductor, the second conductor and the third conductor; and
the first current sensor comprises a sensor element disposed at a first distance from the first conductor and at a second distance from the second conductor and the third conductor; wherein the first distance is smaller than the second distance.
For claim 10, the prior art fails to teach:
current computation circuitry coupled to the first current sensor and the second current sensor, and configured to determine the first phase current, the second phase current and the third phase current by applying an inverse Clarke transform to an output of the first current sensor and an output of the second current sensor.
Claims 11-16 are considered allowable based at least upon their dependence upon claim 10.
For claim 17, the prior art fails to teach:
determining, by current computation circuitry, the first phase current, second phase current, and the third phase current by applying an inverse Clarke transform to the sum of the currents measured by the first current sensor and the sum of the currents measured by the second current sensor.
Claims 18-20 are considered allowable based at least upon their dependence upon claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.